Petition Dismissed and Memorandum Opinion filed May 8, 2007







Petition
Dismissed and Memorandum
Opinion filed May 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00364-CV
____________
 
In re ARCADE JOSEPH COMEAUX, JR., Relator
 
 

 
On Appeal from the 12th
District Court 
Walker County, Texas
Trial Court Cause No. 21,738
 

 
M E M O R A N D U M   O P I N I O N
Arcade Joseph Comeaux, Jr., acting pro se, has filed what
is denominated as ARelator=s/Plaintiff=s Motion
Requesting Leave to File a Writ of Mandamus and To Appoint an Attorney@ in connection
with Cause 21 738 pending in the 12th Judicial District Court of Walker County,
Texas.  Preliminarily, leave is no longer a prerequisite to the filing of a
petition for writ of mandamus.  More importantly, Walker County is no longer
within the Fourteenth Court of Appeals District.  




Each
court of appeals has jurisdiction to issue a writ of mandamus Aagainst a judge of a district or
county court in the court of appeals district.@  Tex. Gov=t Code '22.221(b)(1).  Although Walker County courts were
at one time within the Fourteenth Court of Appeals District, since September 1,
2005 they have been within the Tenth Court of Appeals District (Waco).  Compare
Tex. Gov=t Code '22.201(o) (Vernon 2004) with id. ' 22.201(k) (Vernon Supp. 2006).  
In an
opinion issued November 8, 2005 (14-02-12383-CV) on Relator=s appeal of the trial court=s dismissal of the underlying case,
this Court reversed and remanded the case for further proceedings.[1]  
Our proper exercise of jurisdiction over that appeal does not serve to give us
jurisdiction over this mandamus proceeding, even though both arise out of the
same case pending in Walker County.  
The
motion requesting leave to file a writ of mandamus and to appoint an attorney
is dismissed for want of jurisdiction, without prejudice to Relator=s right to present his requests to
the proper court of appeals.
  
 
PER
CURIAM
 
Petition Dismissed and Memorandum Opinion filed May 8,
2007.
Panel consists of Justices Yates, Edelman and Seymore.
 




[1]  While our opinion was issued after the effective
date of the transfer of Walker County from the Fourteenth Court of Appeals
District to the Tenth District, jurisdiction over the appeal of the dismissal
would have been established on the date such appeal was filed.  Such appeal was
filed in November of 2002, before the September 1, 2005 effective date
of the transfer of Walker County to the Tenth Court of Appeals District.